Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed February 1, 2022 in reply to the First Office Action on the Merits mailed October 4, 2021. Claims 16-19 and 21 have been amended; claims 1-15 and 23 have been canceled; and claims 26-36 have been newly added. Claims 16-22 and 24-36 are under examination. 
Withdrawal of Prior Claim Objections
Claims 16 and 21 have been satisfactorily amended. Therefore, the objection to these claims presented in the First Office Action on the Merits mailed October 4, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claims 16 and 21 have been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed October 4, 2022 is hereby withdrawn. 
Claim Interpretation
The claims have been amended by replacing the limitation “the active ingredient” with the new limitation “the pharmaceutically acceptable compound”. One of ordinary skill in the art would no doubt immediately recognize that “pharmaceutically acceptable compound” is far broader in scope than “active ingredient” and is not necessarily an “active ingredient”. It appears the only limitation placed on the “pharmaceutically acceptable compound” is that it is delivered via the oral mucosa, and thus would still encompass within the scope of its purview both active ingredients and excipients, both of which are certainly capable of being delivered via the oral mucosa.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 provides that the “pharmaceutically acceptable compound” is present in the amount of 0.5 to 10% w/w of the ODT. The original specification and claims never actually disclose the phrase “pharmaceutically acceptable compound” at all. Since one of ordinary skill in the art would generally understand that any compound included in a pharmaceutical dosage form falls under the purview of “pharmaceutically acceptable compound”, this phrase is not considered new matter. However, the limitation of claim 36, i.e. that any “pharmaceutically acceptable compound” can be included in the ODT in the amount of 0.5-10 wt% is new matter. The original specification and claims do not provide adequate support for such a limitation, and clearly there is no evidence that Applicant contemplated including any and all possible “pharmaceutically acceptable compounds” in this amount at the time of filing the present application. Indeed, the original specification teaches away from such a limitation, by limiting certain “pharmaceutically acceptable compounds” to a different amount. Finally, while the original claims provide that the “active ingredient” can be present in the amount of 0.5-10 wt%, the limitation of “the pharmaceutically acceptable compound” is far broader in scope than merely an “active ingredient”. 
Therefore, this limitation constitutes new matter.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 16-22, 24-29, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sivert et al. (WIPO International Application Pub. No. WO 2015/189726).
I. Applicant Claims
Applicant’s elected subject matter is directed to a method of preparing an orally disintegrating tablet (ODT) for e.g. sublingual or buccal administration comprising heating an amphiphilic compound, e.g. glycerol monooleate***, to about its melting point, mixing a “pharmaceutically acceptable compound” to be delivered with the amphiphilic compound until dispersed, cooling the mixture to at least a semi-solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the amount of the “pharmaceutically acceptable compound” is 0.5-10 wt% of the ODT; wherein the amphiphilic compound is not heated above 30-40C, and is not heated to more than 3C above its melting point; and wherein the ODT has a hardness of 0.5-6 kp and disintegrates within 15 minutes of contact with a hydrophilic solvent. 
***Applicant’s spec defines “glycerol monooleate” as an amphiphilic compound capable of self-assembly into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to just above its melting point, mixing an active ingredient to be delivered with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the active ingredient is 0.1-7 wt% of the ODT; wherein the lipid compound is heated to e.g. about 30-85C or above “room temperature”, is optimally heated to 2-3C above its melting point; and can be e.g. glycerol monooleate; and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds (i.e. within 15 minutes) of contact with a hydrophilic solvent, such as saliva or water (abstract; paragraphs 0018, 0038, 0041, 0042, 0045, 0049, 0052, 0077-0079, 0082). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sivert et al. does not appear to explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Sivert et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Sivert et al., outlined supra, to devise Applicant’s presently claimed method. 
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to its melting point, mixing an active ingredient with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the active ingredient is 0.1-7 wt% of the ODT; wherein the lipid compound is heated to e.g. about 30-85C or above “room temperature”, is optimally heated to 2-3C above its melting point; and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds. Since Sivert et al. disclose that glycerol monooleate is a suitable lipid compound for making such an ODT by such a method, one of ordinary skill in the art would thus be motivated to employ glycerol monooleate as the lipid compound, i.e. which Applicant defines as “an amphiphilic compound capable of self-assembly into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent” and thus which meets these limitations, with the reasonable expectation that the resulting method will successfully produce an ODT with a hardness of 20-50 N (i.e. about 2-5 kp) and which disintegrates in 10-90 seconds. 
Sivert discloses that the lipid phase is chosen so that the lipid is solid at “room temperature”. Hence, the key underlying requirement driving the whole process is that the lipid should have a melting point higher than “room temperature”, so that it will be solid at room temperature. While Sivert discloses that the lipid phase may have a melting point of e.g. 30-85C, more broadly one of ordinary skill in the art would understand that standard “room temperature” is about 20-22C (i.e. 68-72F). Hence, from the broader disclosure of Sivert, one of ordinary skill in the art would no doubt understand that a lipid with a melting point of e.g. 27-28C would work just fine (heating 2-3C above the melting point would put the heating temperature at 30C), since it would be solid at standard room temperature of 20-22C. 
The Sivert et al. method does not require any time delays in performing the steps of the process, and thus all steps would be understood by one of ordinary skill in the art as taking place immediately and the performing of the order of steps occurring in immediate succession. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 30, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sivert et al. (WIPO International Application Pub. No. WO 2015/189726), in view of Estracanholli et al. (AAPS PharmSciTech. 2014; 15(6): 1468-1475).
II. Applicant Claims
Applicant’s elected subject matter is directed to a method of preparing an orally disintegrating tablet (ODT) comprising heating an amphiphilic compound to about its melting point, mixing a “pharmaceutically acceptable compound” to be delivered with the amphiphilic compound until dispersed, cooling the mixture to at least a semi-solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the amphiphilic compound is a mixture of 82% monoacylglycerides, 13.4% diacylglycerides, and 4.3% glycerol; wherein the amphiphilic compound is not heated to more than 5C above its melting point; and wherein the ODT has a hardness of 0.5-6 kp.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to just above its melting point, mixing an active ingredient to be delivered with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the active ingredient is 0.1-7 wt% of the ODT; wherein the lipid compound is heated to e.g. about 30-85C or above “room temperature”, is optimally heated to 2-3C above its melting point; and can be e.g. glycerol monooleate***; and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds (i.e. within 15 minutes) of contact with a hydrophilic solvent, such as saliva or water (abstract; paragraphs 0018, 0038, 0041, 0042, 0045, 0049, 0052, 0077-0079, 0082). 
***Applicant’s spec defines “glycerol monooleate” as an amphiphilic compound capable of self-assembly into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent.
Estracanholli et al. disclose that MYVEROL 18-99 is a commercial grade of monoolein (i.e. glycerol monooleate). 
Clogston et al. discloses that MYVEROL 18-99 is a mixture of 82% monoacylglycerides, 13.4% diacylglycerides, and 4.3% glycerol.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sivert et al. does not explicitly disclose that the amphiphilic compound is a mixture of 82% monoacylglycerides, 13.4% diacylglycerides, and 4.3% glycerol. This deficiency is cured by the teachings of Estracanholli et al. and Clogston et al..
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Sivert et al., Estracanholli et al., and Clogston et al., outlined supra, to devise Applicant’s presently claimed method. 
Sivert et al. disclose a method of preparing an orally disintegrating tablet (ODT) comprising heating a lipid compound to its melting point, mixing an active ingredient with the lipid compound until dispersed, cooling the mixture to a solid state, combining the mixture with at least one pharmaceutically acceptable excipient to form a blend, and compressing the blend to form the ODT; wherein the lipid compound is e.g. glycerol monooleate (i.e. monoolein), and wherein the ODT has a hardness of 20-50 N (i.e. about 2-5 kp) and disintegrates in 10-90 seconds. Since Estracanholli et al. disclose that MYVEROL 18-99 is a commercial grade of monoolein (i.e. glycerol monooleate), and since Clogston et al. discloses that MYVEROL 18-99 is a mixture of 82% monoacylglycerides, 13.4% diacylglycerides, and 4.3% glycerol, one of ordinary skill in the art would thus be motivated to employ MYVEROL 18-99 as the glycerol monooleate compound, with the reasonable expectation that the resulting method will produce an ODT with a hardness of 20-50 N (i.e. about 2-5 kp) and which disintegrates in 10-90 seconds. 
Since Sivert et al. disclose that glycerol monooleate is a suitable lipid compound for making such an ODT by such a method, one of ordinary skill in the art would thus be motivated to employ glycerol monooleate as the lipid compound, i.e. which Applicant defines as “an amphiphilic compound capable of self-assembly into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent” and thus which meets these limitations, with the reasonable expectation that the resulting method will successfully produce an ODT with a hardness of 20-50 N (i.e. about 2-5 kp) and which disintegrates in 10-90 seconds. 
The Sivert et al. method does not require any time delays in performing the steps of the process, and thus all steps would be understood by one of ordinary skill in the art as taking place immediately and the performing of the order of steps occurring in immediate succession. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “at best, Sivert describes a traditional ODT with a lipid included for taste masking”, but “Sivert is silent as to both the formation of ODTs for delivery of pharmaceutically acceptable compounds via the oral mucosa and the formation of a liquid crystalline phase”, that “unlike a traditional ODT, the ODT of the present invention…forms a liquid crystalline structure and rapidly disintegrates” and “Sivert does not demonstrate that a dosage form including sufficient amphiphile for formation of a liquid crystalline phase can be included in an ODT without affecting disintegration of the ODT” and “Sivert further fails to teach or suggest that the formation of a liquid crystalline phase can occur at the same time an ODT is disintegrating”, that “the present application describes a platform technology for systemic delayed release drug delivery via the oral mucosa” and “there is no indication in Sivert that an ODT of this type has previously been made not that the difficulties with preserving this functionality during ingredient processing have been elucidated” and “it is not routine in the art to compress powders with significant amounts of waxy/oily ingredients in accordance with the present claims”. 
The Examiner, however, would like to point out the following:
1. The claims are directed to a method of making an ODT with a requisite set of active steps to be performed by the hand of man. Sivert discloses a method of making an ODT and the method includes the claimed set of requisite active steps to be performed by the hand of man. Hence, Sivert is sufficient to preclude the patentability of the claimed method. 
2. Sivert employs e.g. glycerol monooleate as the amphiphilic compound. As noted in the prior art rejection of record, Applicant’s spec defines “glycerol monooleate” as an amphiphilic compound capable of self-assembly, and which self-assembles into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent. Hence, the Sivert method meets the claimed limitation, regardless of whether Sivert expressly discloses that “glycerol monooleate” is an amphiphilic compound capable of self-assembly into liquid crystalline particles in the form of cubosomes upon contact with a hydrophilic solvent, and regardless of the reason Sivert may have stated for actually including the glycerol monooleate (e.g. taste-making or whatever). Applicant has provided no evidence to the contrary that the glycerol monooleate employed by Sivert does not have the very same properties as the glycerol monooleate employed in the present claims, nor would one of ordinary skill in the art ever conceive that the glycerol monooleate in Sivert has drastically different properties from glycerol monooleate in the present claims. Sivert also does not need to “teach or suggest that the formation of a liquid crystalline phase can occur at the same time an ODT is disintegrating”. Again, Sivert discloses the production of an ODT by a method that includes the claimed requisite active steps and this is sufficient to preclude the patentability of the claimed method, regardless of whether Sivert expressly discloses Applicant’s intended use of the ODT once it’s made. Applicant cannot simply patent or re-patent the Sivert method of making an ODT merely because Applicant now knows that the glycerol monooleate is capable of self-assembly into liquid crystalline particles when exposed to a hydrophilic solvent. 
3. Furthermore, in stark contrast to Applicant’s assertion, Sivert need not disclose that the type of ODT Applicant claims to make is well known in the art, or the method of making it is routinely practiced in the art. Indeed, Sivert could be the one and only prior art reference on the entire planet disclosing the claimed method, and it would still be just as sufficient to preclude the patentability of the claimed method in the United States.
ii) Applicant contends that “paragraph [0077] of Sivert states that the end mixture is cooled while stirring to a temperature slightly above its melting point, e.g. 2C to 3C above its melting point” which “indicates that the lipid was heated to a higher temperature than 2-3C above its melting point”, that “there is no reference in Sivert to a limitation on the temperature for the lipid”, that “at best, Sivert refers to melting various ingredients…to about 45C to about 75C”, and thus “as Sivert is concerned with a taste masking effect of the lipid and not with a liquid crystalline-forming function of the lipid, Sivert does not address the impact of heat on this function of the lipid”.
The Examiner, however, would like to point out the following:
1. One of ordinary skill in the art would understand that Sivert employs “moderate heat” to head the lipid phase to just slightly above the melting point, such that the active can be dispersed in the melted lipid before cooling to solidify the lipid. Sivert provides that the melting point of the lipid phase should be lower than the degradation temperature of the most heat-sensitive component. Clearly, Sivert teaches one of ordinary skill in the art to be extremely careful with the heat, and to basically heat the lipid just enough to melt it and get the active dispersed therein. That is the purpose of the heating. 
2. Hence, when Sivert teaches the step of cooling the lipid phase while stirring to a temperature slightly above its melting point, e.g. 2C to 3C above its melting point, one of ordinary skill in the art would certainly not conclude from this that the lipid phase must be heated to an extreme high temperature and then cooled way down to just above its melting point. Rather, one of ordinary skill in the art would rather more reasonably conclude from the broader disclosure as a whole that heating to just above the melting point, e.g. 2-3C above, is sufficient and indeed is the desired target, and if heating beyond this optimal target should happen, that the lipid phase should be cooled to the desired optimal target temperature before mixing in the active. Certainly, it would without question be exceedingly obvious to in fact heat the lipid phase to about 2-3C above the melting point of the lipid to thus achieve the desired end. 
3. Therefore, one of ordinary skill in the art would thus understand that optimally the lipid phase is heated to about 2-3C above the melting point and at that temperature the active should be added to disperse it therein, which is the purpose of the heating (i.e. to melt the lipid to disperse the active therein). Further, Sivert discloses that the lipid phase is chosen so that the lipid is solid at “room temperature”. Hence, the key underlying requirement driving the whole process is that the lipid should have a melting point higher than “room temperature”, so that it will be solid at room temperature. While Sivert discloses that the lipid phase may have a melting point of e.g. 30-85C, more broadly one of ordinary skill in the art would understand that standard “room temperature” is about 20-22C (i.e. 68-72F). Hence, in contrast to Applicant’s assertion, Sivert is certainly not limited to heating the lipid phase to 45-75C by any stretch of the imagination. From the broader disclosure of Sivert, one of ordinary skill in the art would no doubt understand that a lipid with a melting point of e.g. 27-28C would work just fine. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617